Name: Commission Implementing Regulation (EU) NoÃ 322/2014 of 28Ã March 2014 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  foodstuff;  Asia and Oceania;  electrical and nuclear industries;  tariff policy;  health;  deterioration of the environment;  trade;  agricultural activity
 Date Published: nan

 29.3.2014 EN Official Journal of the European Union L 95/1 COMMISSION IMPLEMENTING REGULATION (EU) No 322/2014 of 28 March 2014 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Article 53 of Regulation (EC) No 178/2002 provides for the possibility to adopt appropriate Union emergency measures for food and feed imported from a third country in order to protect public health, animal health or the environment, where the risk cannot be contained satisfactorily by means of measures taken by the Member States individually. (2) Following the accident at the Fukushima nuclear power station on 11 March 2011, the Commission was informed that radionuclide levels in certain food products originating in Japan exceeded the action levels in food applicable in Japan. Such contamination may constitute a threat to public and animal health in the Union and therefore Commission Implementing Regulation (EU) No 297/2011 (2) was adopted. That Regulation was replaced by Commission Implementing Regulation (EU) No 961/2011 (3) which was later replaced by Commission Implementing Regulation (EU) No 284/2012 (4). The latter was replaced by Commission Implementing Regulation (EU) No 996/2012 (5). (3) Implementing Regulation (EU) No 996/2012 has been amended to take into account the development of the situation. Since Implementing Regulation (EU) No 996/2012 only applies until 31 March 2014 and in order to take into account the further development of the situation, it is appropriate to adopt a new Regulation. (4) The existing measures have been reviewed taking into account more than 85 000 occurrence data on radioactivity in feed and food other than beef and more than 232 000 occurrence data on radioactivity in beef, provided by the Japanese authorities concerning the third growing season after the accident. (5) Since non-compliant or significant levels of radioactivity continue to be found in feed and food originating in the prefecture of Fukushima, it is appropriate to maintain the existing requirement of sampling and analysis before export to the Union for all feed and food originating in that prefecture. However, the general exemptions, such as for alcoholic beverages and personal consignments, should continue to apply in relation to such feed and food. (6) The data submitted by the Japanese authorities provide evidence that it is no longer necessary to require the sampling and analysis of feed and food originating in the prefectures of Tokyo and Kanagawa regarding the presence of radioactivity before export to the Union. On the other hand as a consequence of the finding of non-compliance in certain edible wild plants originating from the prefectures Akita, Yamagata and Nagano, it is appropriate to require sampling and analysis of those edible wild plants originating from those prefectures. (7) As regards the prefectures of Gunma, Ibaraki, Tochigi, Miyagi, Saitama, Iwate and Chiba, it is currently required to sample and analyse mushrooms, tea, fishery products, certain edible wild plants, certain vegetables, certain fruits, rice and soybeans and the processed and derived products thereof, before export to the Union. The same requirements apply to compound foodstuffs containing more than 50 % of those products. The occurrence data for the third growing season provide evidence that for a significant number of those feed and food commodities, it is appropriate to no longer require sampling and analysis before export to the Union. (8) The occurrence data from the third growing season provide evidence that it is appropriate to maintain the requirement for sampling and analysis before export to the Union for mushrooms originating from Shizuoka, Yamanashi, Nagano, Niigata and Aomori. (9) It is appropriate to present the provisions of this Regulation in a manner that prefectures of which the same feed and food has to be sampled and analysed before export to the Union are grouped together, in order to facilitate the application of this Regulation. (10) Tea from the third growing season has not been found to be contaminated by radioactivity. It is therefore appropriate to no longer require sampling and analysis of tea, originating from prefectures other than Fukushima, before export to the Union. In the prefecture Fukushima, tea is only produced in small quantities and destined for local consumption and not for export. In the very unlikely case that tea from Fukushima is exported to the Union, the Japanese authorities have provided guarantees that the relevant consignments would be sampled and analysed and accompanied by the declaration providing evidence that the consignment has been sampled and analysed and has been found in compliance with the applicable maximum levels. Consignments of tea originating from prefectures other than Fukushima should normally be accompanied by a declaration stating that the tea is originating from a prefecture other than Fukushima. Given that tea from those prefectures is regularly exported to the Union, this constitutes a considerable administrative burden. Taking into account that tea has not been found contaminated during the third growing season after the accident, the unlikely case that tea is exported from Fukushima and the guarantees provided by the Japanese authorities, it is appropriate to no longer require a declaration of origin for tea originating from prefectures other than Fukushima, in order to reduce the administrative burden. (11) The controls performed at import show that the special conditions provided for by Union law are correctly implemented by the Japanese authorities and non-compliance has not occurred for more than two years. Therefore, it is appropriate to further reduce the frequency of controls at import. (12) It is appropriate to foresee a next review of the provisions when the results of sampling and analysis on the presence of radioactivity of feed and food of the fourth growing season after the accident will be available, i.e. by 31 March 2015. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation applies to feed and food within the meaning of Article 1(2) of Council Regulation (Euratom) No 3954/87 (6) (hereinafter the products) originating in or consigned from Japan, with the exclusion of: (a) products which left Japan before 28 March 2011; (b) products which have been harvested and/or processed before 11 March 2011; (c) alcoholic beverages falling within CN codes 2203 to 2208; (d) personal consignments of feed and food of animal origin which are covered by Article 2 of Commission Regulation (EC) No 206/2009 (7); (e) personal consignments of feed and food other than of animal origin which are non-commercial and destined to a natural person for personal consumption and use only. In case of doubt, the burden of proof lies with the recipient of the consignment. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) transitional measures provided in the Japanese legislation means the transitional measures adopted by the Japanese authorities on 24 February 2012 as regards the maximum levels for the sum of caesium-134 and caesium-137 as set out in Annex III; (b) consignment means a quantity of any of the feed or food falling within the scope of this Regulation of the same class or description, covered by the same document(s), conveyed by the same means of transport and coming from the same prefecture(s) of Japan, within the limits set in the declaration referred to in Article 5. Article 3 Import into the Union Products may only be imported into the Union if they comply with this Regulation. Article 4 Maximum levels of caesium-134 and caesium-137 1. Products, except those appearing in Annex III, shall comply with the maximum level for the sum of caesium-134 and caesium-137 as set out in Annex II. 2. Products appearing in Annex III shall comply with the maximum level for radioactive caesium set out in that Annex. Article 5 Declaration 1. Each consignment of products, with the exception of tea falling within CN codes 0902, 2101 20 and 2202 90 10 originating from prefectures other than Fukushima, shall be accompanied by a valid declaration drawn up and signed in accordance with Article 6. 2. The declaration referred to in paragraph 1 shall: (a) attest that the products comply with the legislation in force in Japan; and (b) specify whether the products are falling or not under the transitional measures provided for in the Japanese legislation. 3. The declaration referred to in paragraph 1 shall furthermore certify that: (a) the product has been harvested and/or processed before 11 March 2011; or (b) the product, other than mushrooms, koshiabura, bamboo shoot, Aralia sprout, and bracken originating in the prefectures Akita, Yamagata and Nagano and other than mushrooms originating in the prefectures Yamanashi, Shizuoka, Niigata and Aomori, originates in and is consigned from a prefecture other than Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Saitama, Chiba and Iwate; or (c) the product originates in and is consigned from Gunma, Ibaraki, Tochigi, Miyagi, Saitama, Chiba and Iwate but is not listed in Annex IV to this Regulation; or (d) the product is consigned from Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Saitama, Chiba, Iwate, Akita, Yamagata, Nagano, Yamanashi, Shizuoka, Niigata and Aomori prefectures, but does not originate in one of those prefectures and has not been exposed to radioactivity during transiting; or (e) where the product is mushrooms, koshiabura, bamboo shoot, Aralia sprout and bracken originating in the prefectures Akita, Yamagata and Nagano or mushrooms originating in the prefectures Yamanashi, Shizuoka, Niigata and Aomori, or a derived product thereof or a compound feed or food containing more than 50 % of those products, the product is accompanied by an analytical report containing the results of sampling and analysis; or (f) where the product, listed in Annex IV to this Regulation, originates in Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Saitama, Chiba and Iwate prefectures, or is a derived product thereof or a compound feed or food containing more than 50 % of those products, the product is accompanied by an analytical report containing the results of sampling and analysis. The list of products in Annex IV is without prejudice to the requirements of Regulation (EC) No 258/97 of the European Parliament and of the Council (8); or (g) where the origin of the product or of the ingredients present at more than 50 % is unknown, the product is accompanied by an analytical report containing the results of sampling and analysis. 4. Products caught or harvested in the coastal waters of the prefectures referred to in point (f) of paragraph 3 shall be covered by the declaration referred to therein, irrespective of where such products are landed. Article 6 Drawing up and signing of the declaration 1. The declaration referred to in Article 5 shall be drawn up in accordance with the model set out in Annex I. 2. For the products referred to in the points (a) to (d) of Article 5(3), the declaration shall be signed by an authorised representative of the competent Japanese authority or by an authorised representative of an instance authorised by the competent Japanese authority under the authority and supervision of the competent Japanese authority. 3. For the products referred to in the points (e) to (g) of Article 5(3), the declaration shall be signed by an authorised representative of the competent Japanese authority and shall be accompanied by an analytical report containing the results of sampling and analysis. Article 7 Identification Each consignment of products shall be identified by means of a code which shall be indicated on the declaration referred to in Article 5(1), on the analytical report referred to in Article 6(3), on the sanitary certificate and on any commercial documents accompanying the consignment. Article 8 Border inspection posts and designated point of entry Consignments of products, except those falling within the scope of Council Directive 97/78/EC (9) which are to be introduced into the Union via a border inspection post, shall be introduced into the Union through a designated point of entry within the meaning of point (b) of Article 3 of Commission Regulation (EC) No 669/2009 (10) (hereinafter the designated point of entry). Article 9 Prior notification 1. Feed and food business operators or their representatives shall give prior notification of the arrival of each consignment of products, with the exception of tea originating from prefectures other than Fukushima, at least two working days prior to the physical arrival of the consignment to the competent authorities at the border inspection post or at the designated point of entry. 2. For the purpose of prior notification, they shall complete Part I of the common entry document (CED), referred to in point (a) of Article 3 of Regulation (EC) No 669/2009 and transmit that document to the competent authority at the designated point of entry or border inspection post, at least two working days prior to the physical arrival of the consignment. For the completion of the CED in application of this Regulation, food business operators shall take into account the notes for guidance for the CED laid down in Annex II to Regulation (EC) No 669/2009. Article 10 Official controls 1. The competent authorities of the border inspection post or designated point of entry shall carry out: (a) documentary checks on all consignments of products and for which it is required to be accompanied by the declaration referred to in Article 5; (b) random identity checks and random physical checks, including laboratory analysis on the presence of caesium-134 and caesium-137. The analytical result has to be available within a maximum of five working days. 2. In case the result of the laboratory analysis provides evidence that the guarantees provided in the declaration are false, the declaration is considered not to be valid and the consignment of feed and food does not comply with this Regulation. Article 11 Costs All costs resulting from the official controls referred to in Article 10 and any measures taken following non-compliance shall be borne by the feed and food business operators. Article 12 Release for free circulation The release for free circulation of consignments shall be subject to the presentation (physically or electronically) by the feed or food business operator or their representative to the custom authorities of a CED duly completed by the competent authority once all official controls have been carried out. The custom authorities shall only release the consignment for free circulation if a favourable decision by the competent authority is indicated in box II.14 and signed in box II.21 of the CED. Article 13 Non-compliant products Products which do not comply with this Regulation shall not be placed on the market. Such products shall be safely disposed of or returned to Japan. Article 14 Reports Member States shall inform the Commission every three months through the Rapid Alert System for Food and Feed (RASFF) of all analytical results obtained. That report shall be submitted during the month following each quarter. Article 15 Review This Regulation shall be reviewed before 31 March 2015. Article 16 Transitional provision By way of derogation from Article 3, products may be imported into the Union under the following conditions: (a) they comply with Implementing Regulation (EU) No 996/2012; and (b) they left Japan before the entry into force of this Regulation or they left Japan after the entry into force of this Regulation but before 1 May 2014 and they are accompanied by a declaration in accordance with Implementing Regulation (EU) No 996/2012 which was issued before 1 April 2014. Article 17 Entry into force and date of application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Regulation (EU) No 297/2011 of 25 March 2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (OJ L 80, 26.3.2011, p. 5). (3) Commission Implementing Regulation (EU) No 961/2011 of 27 September 2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station and repealing Regulation (EU) No 297/2011 (OJ L 252, 28.9.2011, p. 10). (4) Commission Implementing Regulation (EU) No 284/2012 of 29 March 2012 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station and repealing Implementing Regulation (EU) No 961/2011 (OJ L 92, 30.3.2012, p. 16). (5) Commission Implementing Regulation (EU) No 996/2012 of 26 October 2012 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station and repealing Implementing Regulation (EU) No 284/2012 (OJ L 299, 27.10.2012, p. 31). (6) Council Regulation (Euratom) No 3954/87 laying down maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency (OJ L 371, 30.12.1987, p. 11). (7) Commission Regulation (EC) No 206/2009 of 5 March 2009 on the introduction into the Community of personal consignments of products of animal origin and amending Regulation (EC) No 136/2004 (OJ L 77, 24.3.2009, p. 1). (8) Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (OJ L 43, 14.2.1997, p. 1). (9) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (10) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). ANNEX I Declaration for the import into the Union of ANNEX II Maximum levels for food (1) (Bq/kg) as provided for in the Japanese legislation Foods for infants and young children Milk and milk-based drinks Other food, with the exception of - mineral water and similar drinks - tea brewed from unfermented leaves Mineral water and similar drinks and tea brewed from unfermented leaves Sum of caesium-134 and caesium-137 50 (2) 50 (2) 100 (2) 10 (2) Maximum levels for feed (3) (Bq/kg) as provided for in the Japanese legislation Feed intended for cattle and horses Feed intended for pigs Feed intended for poultry Feed for Fish (4) Sum of caesium-134 and caesium-137 100 (5) 80 (5) 160 (5) 40 (5) (1) For dried products that are intended to be consumed in a reconstituted state, the maximum level applies to the reconstituted product as ready for consumption. For dried mushrooms a reconstitution factor of 5 is of application. For tea, the maximum level applies to the infusion brewed from tea leaves. The processing factor for dried tea is 50, and therefore a maximum level of 500 Bq/kg on dried tea leaves ensures that the level in the brewed tea does not exceed the maximum level of 10 Bq/kg. (2) In order to ensure consistency with maximum levels currently applied in Japan, these values replace on a provisional basis the values laid down in Council Regulation (Euratom) No 3954/87. (3) Maximum level is relative to a feed with a moisture content of 12 %. (4) With the exemption of feed for ornamental fish. (5) In order to ensure consistency with maximum levels currently applied in Japan, this value replaces on a provisional basis the value laid down in Commission Regulation (Euratom) No 770/90 of 29 March 1990 laying down maximum permitted levels of radioactive contamination of feedingstuffs following a nuclear accident or any other case of radiological emergency (OJ L 83, 30.3.1990, p. 78). ANNEX III Transitional measures provided for in Japanese legislation and of application for this Regulation (a) Milk and dairy products, mineral water and similar drinks that are manufactured and/or processed before 31 March 2012 shall not contain more than 200 Bq/kg of radioactive caesium. Other foods that are manufactured and/or processed before 31 March 2012 shall not contain more than 500 Bq/kg of radioactive caesium, except:  products made from rice,  soybean and products made from soybean. (b) Products made from rice that are manufactured, and/or processed before 30 September 2012 shall not contain more than 500 Bq/kg of radioactive caesium. (c) Soybean harvested and placed on the market before 31 December 2012 shall not contain more than 500 Bq/kg of radioactive caesium. (d) Products made from soybean that are manufactured and/or processed before 31 December 2012 shall not contain more than 500 Bq/kg of radioactive caesium. ANNEX IV Feed and food for which a sampling and analysis regarding the presence of caesium 134 and caesium-137 are required before export to the Union (a) products originating in the prefecture Fukushima:  all products, taking into account the exemptions provided for in Article 1 of this Regulation; (b) products originating in the prefectures Akita, Yamagata and Nagano:  mushrooms and derived products thereof falling within CN codes 0709 51, 0709 59, 0710 80 61, 0710 80 69, 0711 51 00, 0711 59, 0712 31, 0712 32, 0712 33, 0712 39, 2003 10, 2003 90 and 2005 99 80,  sprouts of Aralia sp. and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  bamboo shoot (Phyllostacys pubescens) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90, 0712 90, 2004 90 and 2005 91,  bracken (Pteridium aquilinum) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  koshiabura (shoot of Eleuterococcus sciadophylloides) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90; (c) products originating in the prefectures Yamanashi, Shizuoka, Niigata or Aomori:  mushrooms and derived products thereof falling within CN codes 0709 51, 0709 59, 0710 80 61, 0710 80 69, 0711 51 00, 0711 59, 0712 31, 0712 32, 0712 33, 0712 39, 2003 10, 2003 90 and 2005 99 80; (d) products originating in the prefectures Gunma, Ibaraki, Tochigi, Miyagi, Saitama, Chiba or Iwate:  mushrooms and derived products thereof falling within CN codes 0709 51, 0709 59, 0710 80 61, 0710 80 69, 0711 51 00, 0711 59, 0712 31, 0712 32, 0712 33, 0712 39, 2003 10, 2003 90 and 2005 99 80,  fish and fishery products falling within CN codes 0302, 0303, 0304, 0305, 0306, 0307, 0308, 1504 10, 1504 20, 1604 and 1605 with the exception of scallops falling within CN codes 0307 21, 0307 29 and 1605 52 00,  rice and derived products thereof falling within CN codes 1006, 1102 90 50, 1103 19 50, 1103 20 50, 1104 19 91, 1104 19 99, 1104 29 17, 1104 29 30, 1104 29 59, 1104 29 89, 1104 30 90, 1901, 1904 10 30, 1904 20 95, 1904 90 10 and 1905 90,  soybeans and derived products thereof falling within CN codes 1201 90, 1208 10, 1507,  sprouts of Aralia sp. and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  bamboo shoot (Phyllostacys pubescens) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90, 0712 90, 2004 90 and 2005 91,  bracken (Pteridium aquilinum) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  Japanese royal fern (Osmunda japonica) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  koshiabura (shoot of Eleuterococcus sciadophylloides) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  ostrich fern (Matteuccia struthioptheris) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  uwabamisou (Elatostoma umbellatum var. majus) and derived products thereof falling within CN codes 0709 99, 0710 80, 0711 90 and 0712 90,  buckwheat and derived products thereof falling within CN codes 1008 10 00, 1102 90 90, 1103 19 90, 1103 20 90, 1104 19 99, 1104 29 17, 1104 29 30, 1104 29 59, 1104 29 89, 1104 30 90, 1901, 1904 10 90, 1904 20 99, 1904 90 80 and 1905 90; (e) compound products containing more than 50 % of the products listed under points (a) to (d) of this Annex.